Title: From Alexander Hamilton to George Washington, [August 1794]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, August, 1794]

The Secretary of the Treasury presents his respects to the President. He sent yesterday for the papers necessary to furnish the particular instances of misconduct in certain officers of Pennsylvania, but on examination they prove not to be the right ones. There is probably not time to correct the error today; but the President may mention the circumstance to the Governor & inform him that he will direct me to communicate particulars.
